 ALAMEDA GLASS &MIRROR COMPANY557Alameda Glass & Mirror Companyand Glaziers andGlassworkersUnion Local 1621,InternationalBrotherhood of Painters & Allied Trades, AFL,-CIO. Case 20-CA-9492June 17, 1975DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn March 10, 1975, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthis proceeding. Thereafter, the General Counsel andthe Charging Party filed exceptions and supportingbriefs, and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,"and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.IWe agree with the Administrative Law Judge that the glass replace-merit which Respondent performs for its insured customers is retail innature.However, the record discloses that Respondent has performed somenonretailwork for local stores, businesses, and the State Division ofHighways. "[W ]here an employer ... operates both a retail and a nonretailenterprise, and the nonretail aspect of the employer's operations is clearlynotdemmimrs,the Board will ordinarily apply nonretail standards indetermining whether to assert jurisdiction where neither enterprise alone hassufficient commerce on which to assert jurisdiction"Appliance SupplyCompany,127NLRB 319, 320 (1960) In the instant case, the recordprovides no evidence with respect to Respondent's nonretail operations,other than a description that it is "not ..a substantial amount." Since' wecannot determine that "the nonretail aspect of the employer's operations isclearly not demmtmis,"we agree 'with the Administrative Law Judge'sconclusion that our retail standard for determining whether to assertjurisdiction applies. Administering that standard, we find that Respondentdoes not meet the required $500,000 sales volume. Accordingly, it would noteffectuate the purposes of the Act for the Board to assert jurisdiction in thismatter, and we shall therefore order that the complaint be dismissed in itsentirety.In view of our decision to dismiss the complaint on jurisdictionalgrounds, we do not pass on the Administrative Law Judge's findings withrespect to the merits of the complaint.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY,Administrative Law Judge:This casewas heard in San Jose,California,on December10, 1974.1The charge was filed by Glaziers and Glassworkers UnionLocal 1621 (herein Union)on August 23. Complaintalleged that Alameda Glass and MirrorCompany (hereinRespondent)had failed to bargain with the Union andthereby violated Section 8(aX5) of the National LaborRelations Act, as amended(herein Act).Respondent didnot file a written answer untilafterthe hearing, butappeared at the hearing by counsel and answered on therecord.The parties were given full opportunity to introducerelevant evidence,examine and cross-examine witnesses,and to submit briefs.The pleadings, the evidence,and the briefs raise thefollowing:Issues1.ShouldGeneralCounsel'smotion for summaryjudgment be granted?2.Will the Board assert jurisdiction over the Respon-dent? This will be resolved by a determination of whetherRespondent is to be considered a retail enterprise,nonretail, or mixed-3.If the merits of the dispute are to be considered, wereRespondent and the Union parties to a valid contract? Ifso, did Respondent wrongfully refuse and fail to provideinformation and/or abide by the contract?Upon the entire record, including the pleadings (or lackof pleadings) and my observation of the demeanor of thewitnesses, I hereby resolve the issues herein as follows:I.MOTION FORSUMMARY JUDGMENTThe charge in this case was filed on August 23. OnAugust 26 the Regional Director advised Respondent bycertified letter of the charge, the name of the investigativeagent, and the telephone number where he could bereached.On November 1, some 60 days later, thecomplaint was served on Respondent by, certified mail towhichwas attached a copy of the Board's standardprocedures in unfair labor practice 'cases. The lastiAll dates hereinafter will be in the year 1974 unless otherwise indicated.218 NLRB No. 89 558DECISIONSOF NATIONALLABOR RELATIONS BOARDparagraph 'of'the complaint plainly set forth that, unless ananswer was filed within 10 days, the allegations of thecomplaint would be deemed true and could be so found 'bythe Board.The counsel for General Counsel represented that onapproximately November 13 Mr. Gingench advised that hehad been retained by Respondent. On November 27 thecounsel for General Counsel advised Mr. Gingench that airanswer had been due on November 11 and, unless receivedforthwith, she would move for summaryjudgment. On thesame date, November 27, Mr. Gingench requested, a 10-day extension to file an answer. On November 29, therequestforextension of time to file an answer was denied.The matter was set for hearing on December 10 withoutan answerever having been filed and without counsel forGeneral Counsel moving the Board for summary judg-ment.Why a motion for summaryjudgment was not fled withthe Board as provided for in Section 102.24 of the Board'sRules and Regulations' was never explained. At thehearing,counselforGeneral Counsel stated: "I've beeninstructed to defer making a motion with respect tosummary judgment prior to receiving Respondent's re-sponse concerning whether or not the allegations in thecomplaint had been admitted."At the hearing, I deferred ruling on the motion forsummary judgment made at the hearing and stated to theparties that, as all parties ,were present and ready, it seemedmost expeditious and equitable to all concerned to goforward with the presentation of the evidence. 'General Counsel's motion for summary judgment madeat the hearing is hereby denied because, under all thecircumstances, I feel that it was made untimely, and eventhough Respondent's counselwas carelessin failing' topromptly file an answer,2 justice will not be served bydenyingRespondent a right to be heard after theGovernment, through its own failure to follow establishedprocedure, has been put to considerable expense and lossof productive ` time in transporting the counsel, thewitnesses, the reporter, and the Administrative Law Judgeto the hearing site. 'The motion for summary judgmentshould have been filed with the Board as provided for inSection 102.24 of the Board's Rules and Regulations andStatementof Procedure.11.JURISDICTIONThe testimony and pleadings indicate that Respondent isa California corporation with - one location in San Jose,California, involved in replacing broken glass in automo-biles, homes, and stores. Its gross sales for fiscal 1973 were$325,000. Approximately $217,000 of that sum was paid toitby three insurance companies - State Farm Insurance,Farmers Insurance Group, and California State Automo-bile Association.The Board has asserted jurisdiction over each of thethree insurance companies by virtue of the established$500,000 retail standard .3 There was no testimony to provethat any of the materials used by Respondent are shippeddirectly in interstate commerce. The Respondent hadanswered "yes" to the General Counsel's commercequestionnaire in response to the question "Did yourpurchases equal or exceed $50,000 for firms which, in turn,purchased those goods directly from outside the state?"Four firms were then listed with varying dollar amountstotalling $92,000. The testimony indicated the Respondentperformed all work directly for the ultimate consumer, but,when supplied with a release from the insured, would billthe insurance carrier and provide them the release.4 Inother instances, the insurance company mailed the checkdirectly to the insured and the insured thensettled directlywith Respondent. The charge for the services rendered isthe same regardless of who pays the invoice. Frequently,insurance agents referred customers to Respondent. How-ever, there was no obligation to do so. Respondent doesnot engage inany newconstruction work, but is onlyinvolved inreplacement.Question:Under these facts,shouldRespondent be considered retail, nonretail, ormixed?The General Counsel argues that Respondent derivedtwo-thirds of its revenue from sales and services frombusinesses rather than a purchaser who desired to "satisfyhis personal warrants or those of his family." GeneralCounsel then argues that, because Respondent providesgoods and services valued in excess of $50,000 to each ofthe insurance companies over whom the Board haspreviously asserted jurisdiction,Respondent meets theBoard's indirect outflow standards for the assertion ofjurisdiction, citingSiemons Mailing Service,122 NLRB 81(1958).General Counsel's argument is logical, except that itassumes the fact at issue. The 'critical fact relates towhether Respondent's business is services rendered to, andon behalf of, the ultimate consumer, or whether its salesand services are rendered to, and on behalf of, theinsurance companies.I disagree with the General Counsel's argument and amof the opinion that the Board will not assert jurisdictionunder the facts of this case, because the Respondent isclearly a retail enterprise and does not meet the required$500,000 annual sales volume. Unlike the factsof Bob'sAmbulance Service,178 NLRB 1 (1969), there is no proofthat Respondent's services are rendered at the behest of acommercial establishment. The work is done at the requestof, and for, the ultimate consumer. The insurance compa-nies merely become agents of the individual customers forthe purpose of making payment. If the Board were to assertjurisdiction in this case, it would soon be inundated with aflood of cases involving every "mom and pop" store thatdoes any substantial amount of business with credit cardpatrons.Surely neither Congress nor the Board everintended such an intrusion into purely local affairs. Themere fact that a large commercial establishment - i.e.,Bank of America, American Express, an insurance compa-2Respondent counsel's postheanng answer consisted of two one-Farmers Insurance Company,209 NLRB 1163 (1974);California State Autosentenceparagraphs that were entirely adequate and could have beenAssociation,181 NLRB 797 (1970).prepared and filed in the same or less length of time than it took to write a4There was some insignificant amount of "new" business indicated thatletter requestingan extension of time to file an answer.might be regarded as "non-retail."Ihave regardedthis asde minimis.3State Farm Mutual Auto Insurance Company,195 NLRB 871 (1972);Yakima Cascade Fuel Co, et a1126 NLRB 1316 (1960). ALAMEDA GLASS &MIRRORCOMPANY559ny, etc.- pays the customer's invoice does not destroy thefact that the sales and services are being rendered for apurchaser who "desires to satisfy his personal wants orthose of his family and friends."J.S. Latta and Son,114NLRB 1248 (1955).5 The instant case seems much moreanalogous to a credit card situation rather than a situationof the Respondent dealing directly with the commercialestablishment, as was the case inBob's Ambulance Service,supra.6In each instance of Board law that my research hasuncovered, there has been a direct contact or relationshipbetween the Company (Respondent) and a large commer-cialestablishmentor a governmental agency whoseoperations are of sufficient magnitude to justify assertingjurisdiction. In this dispute, the evidence does not revealthat required direct relationship between Respondent andthe insurance companies. I shall recommend that theBoard not assert jurisdiction in this case.and after Lipsey had advised that he was not going to signthe Temporary Working Agreement - picketing occurredatRespondent's place of business. On July 17, 1973, ameeting took place, attended by Lipsey and his attorney,Ron Trapin of Quality Glass whose business was alsobeing picketed,William J. Brown, the business managerand financial secretary of the Union, and the Union'sattorney, David Leahy. Brown testified as follows:Q.There were two matters being discussed. Is thata correct summarization?A.Yes.Q.One, getting the pickets off the shop; and thesecond, asking the Union to bargain with United GlassDealers'Association separate from the other multi-employers group?A.Yes.III.THE ALLEGED UNFAIR LABOR PRACTICE?A.The FactsRespondent has been an independent signatory to theUnion's contract with a multiemployer association, GlassManagement Association, for several years. The mostrecent contract, prior to this dispute, expired June 30, 1973.(See letter dated April 18, 1973, from Union to Associationmembers and independent employers. G.C. Exh. 12.)As early as October 1972, Respondent's president,Donald Lipsey, sought to form a new association -UnitedGlassDealers'Association- comprised ofemployers involvedonlyin replacement work. BasicallyLipsey, at least, felt the glass replacement employers hadproblems peculiar to their own businesses which weresufficiently different from the new construction employersto warrant a different contract than that negotiated by theGlass Management Association. The Dealers' Associationcontacted the Union but was advised that the then currentcontract would not expire until June 30, 1973, thus nonegotiations were possible (see Resp. Exh. 1). In May 1973,the Dealers' Association submitted a form of notice to theUnion from 16 owner-operators of replacement glassshops, indicating their desire to be bound by any contractnegotiated by the Dealers' Association (see Resp. Exh. 2).On June 11, 1973, the Dealers' Association was still tryingto get the Union to negotiate a contract (see Resp. Exh. 3).On June 19, 1973, the Union apparently anticipated astrike and mailed to the individual employers a "Temp-oraryWorking Agreement" which would serve to avoidstrike problems if the employer signed the agreement (seeResp. Exh. 4). This Temporary Working Agreement alsoserved to bind the employer to whatever final settlementwas agreed to between the Union and the Glass Manage-ment Association.Respondent refused to sign the Temporary WorkingAgreement. On July 2, 1973, the first strike action occurredalthough only two Glass Management Association mem-bers were picketed that day. However, within a week -5 SeeRoland Electrical Company vWalling,326 U.S. 657, for a furtherdiscussion of when merchandise and services are wholesale and when theyare retail.6Cf.Lang Towing Inc.,201 NLRB 629 (1973), and cases cited thereinOn July 20, 1973, the Union, by its attorney, DavidLeahy, advised Respondent's attorney by letter,inter alia:"As soon as the present strike is concluded, the Unionwould be willing to meet again for the purpose ofdiscussing recognition and in the event recognition isgranted, at that time, the Union will also be willing toexplore an agreement which reflects such recognition."Following receipt of this letter, on July 23, Respondentsigned the Temporary Working Agreement with the words:"This agreement is subject to letter from Glaziers, Local1621, dated July 20, 1973" inserted above the signature ofRespondent's president (see G.C. Exh. 3).While these events were taking place, the Union and theGlass Management Association reached agreement on July21, and the union membership ratified the agreement onJuly 23.Everything thathasbeen related up to this point isbackground to resolve the basic question as to whether ornot Respondent is bound by the terms of the contractfinally agreed to by Glass Management Association andtheUnion covering the period from July 1, 1973, to June30, 1976.On November 23, 1973, the Union, by letter, pointed upa violation of the contract on the part of the Respondent(see G.C. Exh. 6). Later a demand was made to audit thepayroll records as permitted by article 18, section D,subparagraph (ii) (G.C.Exhs. 7, 8, and 9). Admittedly,Respondent has failed and is failing to supply necessaryand needed information to administer the 1973-76 contractand thus would be in violation of Section 8(a)(5) and (1) ofthe Act, if it be determined that Respondent is a party tothe aforementioned contract (see G.C. Exh. 10).B.AnalysisIn my opinion,Respondentis not now, nor has it everbeen, a party to the 1973-76 contract between GlassManagement Association and the Union. In the first place,the conversation at the July 17 meeting between Respon-dent and the Union, when coupled with the last paragraph7The Board may choosetodisagreewithmy recommendationconcerning jurisdiction and for that reason it seems advisableto set forth adecision on the merits. 560DECISIONSOF NATIONAL LABOR RELATIONS BOARDof the Union's July 20 letter, is sufficiently confusing (orambiguous depending on how you wish to express it) toinstill into the minds of a reasonably prudent person thatsomething more (negotiations) would take place just assoon as it could be arranged. There was never a meeting ofthe minds on the terms and conditions of a contract, and Iso find.Moreover, there is a second reason why theTemporary Working Agreement dated July 23, 1973, couldnot be construed as a valid contract. The terms of theTemporary Working Agreement were prepared and for-warded to Respondent with the signature of William J.Brown already affixed. Thereafter, Respondent added thewords: "This agreement'is subject to letter from Glaziers,Local 1621, dated July 20, 1973." The addition of theabove-quoted sentence created a qualified acceptance, orin effect a new proposal, and thus required an acceptanceby the Union which was never done.8CONCLUSIONS OF LAW1.Respondent, Alameda Glass and Mirror Company,isa retail enterprise whose annual dollar volume ofbusiness does not meet the heretofore required amount inorder for the Board to assert jurisdiction.2.The Union is a labor organization within themeaning of the Act.3.Regardless of whether the Board considers theRespondent as a retail enterprise, wholesale, or mixed, theevidence fails to prove that Respondent was ever a party tothe 1973-76 contract involving the Glass ManagementAssociation or the Union and thus cannot be guilty ofhaving violated any of its terms or otherwise refused tobargain with the Charging Party.[Recommended Order for dismissal omitted from publi-cation.]8See "Restatementof the Law of Contracts," secs. 58, 59, and 60.